Dear Mr. Herpin:
On behalf of the Vermilion Parish Hospital Service District #1 (District), you have requested an opinion with regard to whether the District may pay any portion of the health insurance premium for the Board of Commissioners.
LSA-R.S. 46:1053 provides for a maximum per diem for the commissioners of $40.00.  This statute does not expressly authorize any other compensation for commissioners.  Under these circumstances, such expenditure would ordinarily be a prohibited donation of public funds.  Article VII, Section14 of the Louisiana Constitution of 1974.  However, Article VII, Section 14(B) specifically excepts insurance programs for public employees from this prohibition.  As stated in Atty. Gen. Op. No. 90-131, it is lawful for a public agency or officer to use public funds to pay medical and life insurance premiums for retired public employees.
Therefore, it is the opinion of this office that, assuming that the Commissioners are otherwise eligible for such insurance coverage, the payment by the District of a portion of these insurance premiums is a constitutional expenditure of public funds.
Yours very truly,
                              RICHARD P. IEYOUB Attorney General
                              BY: NORMAN W. ERSHLER Assistant Attorney General
RPI/NWE:pb 1700o